Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are currently pending in the instant application.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-7, drawn to a molecule of formula (I).

Group II, claim(s) 8-14, drawn to a method of forming a molecule of formula (I).

Group III, claim(s) 15, drawn to a method of purifying molecules.

Group IV, claim(s) 16, drawn to a method of purifying molecules.

Group V, claim(s) 17, drawn to a method of purifying molecules.

Group VI, claim(s) 18, drawn to a method for analyzing a synthetic yield.



Group VIII, claim(s) 20, drawn to a method for analyzing a synthetic yield.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VIII lack unity of invention because even though the inventions of these groups require the technical feature of a molecule according to formula (I) comprising G-L-(B)k-Q-U, it does not make a contribution over the prior art in view of Watts (US20190169607, published June 6, 2019; effective filing date June 16, 2016).  Watts teaches molecules according to formula (I) having the structure: ([(B1)M-D-L1]y-H1)o-G-(H2-[L2-E-(B2)k]w)p wherein G is an oligonucleotide comprising at least two coding regions and at least one terminal coding region, wherein the at least two coding regions are single stranded, and the at least one terminal coding region is single or double stranded (interpreted as G); H1 is a hairpin structure; H2 is a hairpin structure; D is a first building block (interpreted as Q), E is a second building block (interpreted as U), wherein D and E are the same or different; B1 is a positional building block (interpreted as B); B2 is a positional building block and K represents an integer from 1 to 20 (interpreted as B and K, and 1 to 20); L is a linker that operatively links H1 to D (interpreted as L); L2 is a linker that operatively links H2 to E; O is an integer from zero to 1; P is an integer from zero to 1; Y is an integer from 1 to 5; and W is an integer from 1 to 5; and sorting the pool of molecules of formula (II) into a sub-pools by hybridizing a coding region of molecules to at least one single stranded anti-codon linear oligomer (interpreted as U, an oligonucleotide that is capable of hybridizing); and that the DNA will be bound to the resin by ion exchange (interpreting U as a chromatography agent) (paragraphs [0007]-]0021]; [0040]; and [0173], lines 1-8)

Therefore, the technical feature linking the invention of groups I-VIII does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over prior art for the reasons set forth above.

Species Election
This application contains claims directed to more than one species of the generic invention.
These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

A single specific molecule represented by the formulas as recited including; formula (I), formula (II), formula (III) and formula (IV) including, for example, specifically identifying all elements such as G, L, B, k, Q, U, N, A, T, K, Z, etc. such as encompassed by claims 1, 8 and 15-20 (please provide complete structures).

A single specific sequence representing G, for example, wherein G comprises a sequence represented by the formula (CN-(ZN-CN+1) OR wherein G comprises a sequence represented by the formula (CN-ZN+1)A), such as encompassed by claims 2 and 10 (please elect one formula from claims 2 and 10).

A single specific species of each coding region, for example, wherein each coding region contains from 6 to 50 nucleotides (claims 3 or 11) OR wherein each coding region contains from 8 to 30 nucleotides (claim 4) OR wherein each coding region contains from 8 to 40 nucleotides (claim 12), such as encompassed in claims 3, 4, 11 and 12 (please elect one of instant claims 3, 4, 11 or 12).

A single specific species of G, for example, wherein G included an oligonucleotide comprising at least two coding regions (claim 9) OR wherein G comprises a sequence represented by the formula (CN-(ZN-CN+1) or (CN-ZN+1)A) (claim 10), such as encompassed in claims 9 and 10 (please elect one of instant claims 9 or 10).


The technical feature linking the various species of Group I-VIII broadly appears to be the structure of the molecule as encompassed by claims 1, 8 and 15-20, such that the chemical structure represented by formula (I), formula (II), formula (III) and/or formula (IV) can have different individual elements such as G, L, B, k, Q, U, N, A, T, K, Z, etc. in all combinations, wherein the different molecules have different structures that can comprise different sequences; can have different functions; can be synthesized using different starting materials; can be prepared by different synthetic methods; can be analyzed by different methods including different instrumentation; and/or can be used in different subsequent chemical reactions such as being used as starting materials for producing other molecules, to bind to different molecules, in purifying different molecular reactions, in removing different defective molecules, etc. The features being unique to each species and not shared by any other cannot be a unifying feature. Therefore, the species therefore lack unity of invention a priori.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special 

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Inventorship
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Rejoinder

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


/Amy M Bunker/
Primary Examiner, Art Unit 1639